Case 2:20-cv-11064-FMO-MRW Document 26-10 Filed 01/22/21 Page 1 of 4 Page ID #:215




                     EXHIBIT C




                                       Ex. C

                                       19
1/13/2021                            Case 2:20-cv-11064-FMO-MRW
                                                              YasielDocument       26-10
                                                                    Puig Sued for Alleged     Filed
                                                                                          Sexual      01/22/21
                                                                                                 Battery,            Page
                                                                                                          MLB Star Denies     2 of 4 Page ID #:216
                                                                                                                          Allegation




       Doug Pederson Fired By                 Raiders' Josh Jacobs Not Hit                 Patrick Mahomes Gi s         NBA Postpones Multiple   NASCAR Driver Hailie Deegan
       Eagles Just 3 Years A er               With DUI Charge A er Vegas                 Fiancee Brittany Matthews      Games Due To COVID-19     Uses R-Word During Virtual
           Super Bowl Win                         Crash, Attorneys Say                   With New Ride, '#MomCar!'                                Race, Must Take Sensitivity
                                                                                                                                                          Training



                                 Yasiel Puig Sued for Alleged Sexual Battery, MLB Star Denies Allegation



                                 YASIEL PUIG
                                 SUED FOR ALLEGED
                                 SEXUAL BATTERY
                                 ... Puig Denies Allegations
                                      235                  10/30/2020 11:13 AM PT




                                                                                                        Ex. C
https://www.tmz.com/2020/10/29/yasiel-puig-sued-alleged-sexual-battery-false-imprisonment-staples-center-lakers-game/                                                           1/9
                                                                                                         20
1/13/2021                            Case 2:20-cv-11064-FMO-MRW
                                                              YasielDocument       26-10
                                                                    Puig Sued for Alleged     Filed
                                                                                          Sexual      01/22/21
                                                                                                 Battery,            Page
                                                                                                          MLB Star Denies     3 of 4 Page ID #:217
                                                                                                                          Allegation



                                   EXCLUSIVE




                                                                                                                                                 Getty



                                 UPDATE

                                 11:11 AM PT -- 10/30 -- The alleged victim's attorney, Taylor Rayfield, said in a scathing
                                 statement Friday the woman did NOT know Puig before the alleged encounter.

                                 "The defendant is a professional athlete who used his celebrity status to intimidate and
                                 sexually assault a stranger," Rayfield said. "His brazen attack has caused emotional and
                                 psychological injuries to our client which have severely impacted her life."

                                 The woman, still using the alias Jane Roe to protect her identity, added, "I was in complete
                                 shock because it all happened so fast."

                                 "It was terrifying and humiliating and I don’t want anyone else to have to su er the same
                                 kind of trauma that I'm experiencing."

                                 5:13 PM PT -- We talked to Yasiel Puig's attorney who tells us the MLB star categorically
                                 denies the accusations in the lawsuit.



                                 MLB superstar Yasiel Puig is being sued by a woman accusing him of sexual battery at an
                                 NBA game back in 2018, according to court docs obtained by TMZ Sports.

                                 The woman behind the lawsuit is using the pseudonym Jane Roe to protect her identity --
                                 but claims Puig assaulted her at Staples Center on Oct 31, 2018.

                                 In the docs, the woman alleged, "she was forced into a bathroom and Yasiel Puig grabbed at
                                 her trying to take her clothes o , touched her sexual organs during this struggle, and
                                 eventually pinned her with 1 arm and used his other to stroke his own penis, exposing
                                 himself, and eventually ejaculating."

                                 The woman says in her lawsuit, she was "simply heading to use the bathroom" -- and did
                                 not go to the restroom with the intention of having a sexual encounter with Puig.

                                 In her lawsuit, the woman does not say whether she went to law enforcement a er the
                                 alleged incident -- we're digging to find out.


                                                                                                        Ex. C
https://www.tmz.com/2020/10/29/yasiel-puig-sued-alleged-sexual-battery-false-imprisonment-staples-center-lakers-game/                                    2/9
                                                                                                         21
1/13/2021                            Case 2:20-cv-11064-FMO-MRW
                                                              YasielDocument       26-10
                                                                    Puig Sued for Alleged     Filed
                                                                                          Sexual      01/22/21
                                                                                                 Battery,            Page
                                                                                                          MLB Star Denies     4 of 4 Page ID #:218
                                                                                                                          Allegation

                                 The date of the alleged assault correlates with a Lakers vs. Dallas Mavericks game at Staples
                                 Center -- and there are pics of Puig sitting courtside at that game.




                                                                                                                                                 Getty


                                 The woman is suing for sexual battery, assault, intentional infliction of emotional distress,
                                 negligence and false imprisonment.

                                 The woman does not specify an exact amount she's asking for -- but notes it's more than
                                 $50,000.

                                 The accuser's attorney has confirmed with TMZ Sports that the Yasiel Puig mentioned in her
                                 lawsuit is in fact the MLB star.

                                 We're reaching out to Puig for comment -- but so far, no word back.

                                 Originally Published -- 10/29 12:06 PM PT




                                                                               SHARE                                    TWEET




                                                                                                    ADVERTISING




                                 RELATED ARTICLES
                                                                                                        Ex. C
https://www.tmz.com/2020/10/29/yasiel-puig-sued-alleged-sexual-battery-false-imprisonment-staples-center-lakers-game/                                    3/9
                                                                                                         22
